     Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 1 of 23. PageID #: 958




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISON

RICKY ALLAN GIROD II,                               )   CASE NO. 3:20-CV-01147-CEH
                                                    )
              Plaintiff,                            )
                                                    )   MAGISTRATE JUDGE
       v.                                           )   CARMEN E. HENDERSON
                                                    )
COMMISSIONER OF SOCIAL SECURITY,                    )   MEMORANDUM                 OPINION            &
                                                    )   ORDER
              Defendant,                            )
                                                    )




I. Introduction

       Plaintiff, Ricky Allan Girod, II (“Girod” or “Claimant”), seeks judicial review of the final

decision of the Commissioner of Social Security denying his applications for Supplemental

Security Income (“SSI”) and Disability Insurance Benefits (“DIB”). This matter is before me by

consent of the parties under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. (ECF No. 12). Because

the ALJ followed proper procedures and her findings are supported by substantial evidence, the

Court AFFIRMS the Commissioner’s final decision denying to Girod SSI and DIB.

II. Procedural History

       On May 22, 2017, Claimant filed applications for DIB and SSI, alleging a disability onset

date of December 7, 2015. The applications were denied initially and upon reconsideration, and

Claimant requested a hearing before an administrative law judge (“ALJ”). (ECF No. 10, PageID

#: 178). On October 12, 2018, an ALJ held a hearing, during which Claimant, represented by

counsel, and an impartial vocational expert testified. (ECF No. 10, PageID #: 92-128). On

February 20, 2019, the ALJ issued a written decision finding Claimant was not disabled. (ECF

                                                1
     Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 2 of 23. PageID #: 959




No. 10, PageID #: 68-92). The ALJ’s decision became final on March 31, 2020, when the

Appeals Council declined further review. (ECF No. 10, PageID #: 54).

       On May 27, 2020, Claimant filed his Complaint to challenge the Commissioner’s final

decision. (ECF No. 1). The parties have completed briefing in this case. (ECF Nos. 12 and 16).

Claimant asserts the following assignment of error:

              “ALJ Kerber Failed to Fully Consider Essential Vocational Expert
              Testimony Finding Mr. Girod to Have Functional Capacity to
              Perform Sedentary Work.”

(ECF No. 12 at 3).

III. Background

   A. Relevant Hearing Testimony

       The ALJ summarized the relevant testimony from Claimant’s hearing:

              The claimant, in the Adult Disability Report, alleges that he is
              unable to work due to his total left hip replacement, total right hip
              replacement, total right knee replacement, avascular necrosis
              (AVN) of the left knee, and lower back/pelvis pain from
              AYN/arthritis. (Exhibit 4E/2) The claimant, who was 30 years old
              at the time of the hearing, testified that he resides with his
              girlfriend and their two children ages 4 and 1. He testified that he
              has a high school diploma and became a certified carpenter in 2007
              but never practiced in that trade. He testified that he is presently
              employed at Walmart and has been employed there since
              September 2013. He testified that he had a knee replacement in
              January 2016 and tried to return to work full time, however, he
              began working part time in 2017 due to his back problems. He
              testified that he presently works three days a week with eight-hour
              shifts. He testified that he has had a bad attendance record at work
              and they allow him to take a break every two hours for 15 minutes.
              He further testified that since he started working three days per
              week he has not had to call off frequently but in the last year he
              has called off approximately 20 times. He also reported that he
              began seeking mental health treatment in 2017. He testified that he
              has hard time remembering dates and has to write things down due
              to his memory. He testified he was seeking treatment at Westwood
              Behavioral Health but later voluntarily stopped as he did not want
              to take the medication and was able to calm down on his own

                                               2
     Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 3 of 23. PageID #: 960




              using relaxation techniques. He testified that he has been
              diagnosed with avascular necrosis and has had bilateral hip
              replacements. He testified that he needs his left knee replaced but
              cannot be off work for four months again without pay. He testified
              his left knee feels like he is walking on bone and his pain is
              exacerbated with walking and when it rains. He testified that he
              also has a herniated disc in his back that he had surgery/injections
              for and was able to return to work the following week after having
              the injections. He testified that he takes Tramadol and Xanadine
              for pain every 4 to 6 hours without any reported side effects. He
              further testified that relaxing and elevating his feet helps to relieve
              his pain. Lastly, he testified that his girlfriend takes care of the
              kids and household chores. (see hearing testimony)

(ECF No. 10, PageID #: 75-76).

   B. Relevant Medical Evidence

       The ALJ’s description of the medical evidence is not in dispute. The ALJ summarized the

evidence as follows:

              Treatment records from Christa Guggenbiller, PA-C, of
              Orthopaedic Institute of Ohio, indicate that the claimant had a
              history of leukemia for which he was treated with chemotherapy
              and steroid treatment for at least four years. Due to the steroid
              treatment, he developed avascular necrosis (AVN) in the bilateral
              hips and underwent total hip arthroplasties in approximately 2008.
              He was later advised that he was developing AVN in his knees and
              other joints throughout his body. (Exhibit lF/19-20)

              In early November 2015, the claimant presented for an
              appointment with Lois Hoersten, RN and Gregory Seller, MD. The
              claimant reported that he was following up regarding his diagnosed
              anxiety. He reported that his mood was appropriate with Prozac,
              he was having increased pain in his knees, and his hip pain was
              well controlled with Tramadol. Upon examination, the claimant
              appeared to be alert, well appearing, and in no acute distress. He
              demonstrated a reduced range of motion in his knees. No diagnosis
              or course of treatment was noted at the completion of this visit.
              (Exhibit 2F/22-23)

              Later that month, the claimant presented for an appointment with
              Christa Guggenbiller, PA-C, to address right knee pain that had
              recently worsened in October 2015. He reported that Ibuprofen,
              Advil, and Aleve have been of little help. Upon examination, the

                                                3
Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 4 of 23. PageID #: 961




        claimant demonstrated tenderness at the proximal pole of the
        patellar tendon along with some tenderness to palpation along the
        lateral aspect of the knee. The claimant reported pain with
        ambulation, was observed walking with a limp, and had decreased
        quadriceps strength. Otherwise, he had a negative McMurray test,
        he was ligamentously stable, and had good hamstring strength. X-
        rays were completed of the claimant’s right knee, which showed
        increased density of the medial femoral condyle and apparent
        flattening of the medial femoral condyle with a questionable
        osteochondral defect. The claimant was diagnosed with right knee
        pain and was prescribed Vistaril. An MRI of the right knee was
        ordered and he was to schedule a follow up appointment after the
        MRI. (Exhibit lF/19-20, 2F/35, 3F/14 and l0F/18)

        An MRI of the right knee showed multiple bone infarcts involving
        the distal femur, proximal tibia, and patella, chondromalacia of the
        medial femoral condyle, joint effusion, and Baker’s cyst. (Exhibit
        lF/16-17)

        The following month, the claimant returned for a follow-up
        appointment with the Orthopaedic Institute of Ohio with Dr. Gary
        Schniegenberg to discuss his MRI results. Due to the deformity
        and collapse of his right knee shown by the MRI, the claimant was
        diagnosed with osteonecrosis, right femur, and was prescribed
        Tylenol #3 and Vistaril for pain. He was to consider having a total
        right knee replacement and was advised to secure a sit-down job in
        the meantime. (Exhibit lF/14)

        In January 2016, the claimant returned for a follow up appointment
        with Christa Guggenbiller, PA-C. It was noted that the claimant
        had tried to continue working but was not able to tolerate the pain
        well enough to continue working. He reported that standing causes
        sharp pain, and his knee pain was exacerbated by climbing steps,
        walking any distances, getting up and down off the toilet,
        showering, and by cold temperatures. He reported that sitting
        resolves his pain as well as the prescribed Vistaril and Tylenol #3.
        It was recommended that the claimant proceed with the right total
        knee arthroplasty. (Exhibit lF/9)

        After being cleared for surgery by Dr. Seller, on January 14, 2016,
        the claimant underwent a total right knee replacement due to his
        osteoarthritis, secondary to AVN from leukemia, at Van Wert
        Hospital while under the care of Dr. Schniegenberg. (Exhibit
        lF/11-13 and 2F/20-21) Treatment notes indicate that he tolerated
        the procedure well, while hospitalized he was administered various
        pain medications, and on January 16, 2016 when his pain stablized

                                         4
Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 5 of 23. PageID #: 962




        [sic] he was discharged with home prescriptions of Lovenox,
        Vistaril, and Norco. He was also referred to aggressive physical
        therapy on an outpatient basis, was to be weight-bearing, as
        tolerated, and was given a prescription for a walker. (Exhibit
        9F/28)

        Post-operatively, x-ray imaging of the claimant’s right knee
        showed the prosthesis was in excellent position, his staples were
        removed, and the wound appeared good. It was noted that the
        claimant was continuing to ambulate with the assistance of a
        walker and was working with continuing therapy. (Exhibit lF/7)

        Six weeks following the surgery, treatment notes indicate that the
        claimant exhibited 130 degrees of motion in his right knee, the
        wound had a little hyperemia, and neurotic checks were good. X­
        ray imaging of the claimant’s right knee showed that he had
        excellent position, good alignment, no fracture or dislocation, and
        good bone cement prosthesis interface. He was to engage in
        activities as tolerated, he was to use steroid cream, and he was to
        return in six weeks for additional x-ray imaging. (Exhibit lF/5)

        In April 2016, the claimant presented for an appointment with Dr.
        Schniegenberg to evaluate his right knee, three months post total
        knee replacement. It was noted that the claimant was doing well
        and exhibited 135 degrees range of motion in his right knee
        although his quadriceps remained weak. X-ray imaging continued
        to show the prosthesis in excellent position and nice bone cement
        prosthesis interface with no fracture or dislocation. He was
        prescribed Tramadol and Vistaril, he was to add low weights and
        high repetition to build up his endurance, and he was to return for a
        follow up in 9 months. (Exhibit lF/3)

        Physical therapy notes from Van Wert County Hospital indicate
        that the claimant participated in 18 sessions of physical therapy
        following his total right knee replacement. Treatment notes
        indicate that, initially, the claimant presented with 57 degrees of
        active range of motion in his right knee with 2-3/5 strength and,
        upon discharge, exhibited 5/5 strength and had 130 degrees of
        active range of motion in his right knee. In May 2016, the claimant
        was discharged from therapy by his physician as his physical
        therapy goals had been met. The claimant was to continue with a
        home exercise program. (Exhibit lF/1)

        In May 2016, the claimant presented for an appointment with Dr.
        Seller due to knee pain and for a prescription of Tramadol. The
        claimant also indicated that he that he had hip and mild back pain.

                                         5
Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 6 of 23. PageID #: 963




        He denied having any symptoms of anxiety or depression. Upon
        examination, the claimant exhibited some tenderness in his back
        and had reduced range of motion in his knees. No further orders or
        diagnoses were noted upon completion of this visit. (Exhibit 2F/l7-
        18)

        In August 2016, the claimant presented for a follow up
        appointment with Dr. Seller regarding his anxiety. It was noted that
        the claimant did not report any new pains and there was no
        evidence of abuse/overuse/diversion. Upon examination, the
        claimant displayed some tenderness in his back and had reduced
        range of motion in his knees. He was diagnosed with AVN of hip,
        other chronic pain, and arthritis of the knee for which he was
        prescribed Atarax, Tramadol, Prozac, and Zanaflex. (Exhibit
        2F/14-16) Thereafter, the claimant continue [sic] to treat with Dr.
        Seller every three months for medication refills for his pain and
        anxiety. (Exhibit 2F/8-12)

        In May 2017, treatment notes from Dr. Seller indicate that the
        claimant had been off work as he had injured his back.
        Examination notes indicate that the claimant had exhibited some
        tenderness at L5-Sl facet left. The claimant was diagnosed with
        other chronic pain, AVN of hips, and generalized anxiety disorder.
        He was prescribed Zanaflex, Tramadol, Atarax, Mobic and Prozac.
        He was to follow up in 3 months. (Exhibit 2F/6-7)

        In June 2017, the claimant presented for an appointment with
        Danielle Westrick, MD, at Delphos Medical Associates, due to
        lower back pain and bilateral wrist pain. The claimant rated his
        back pain as moderate. The claimant described his wrist pain as
        moderate. He reported the pain was worsened by movement and
        palpation. Upon examination, the claimant exhibited bony
        tenderness in his wrists and decreased range of motion and
        tenderness in his lumbar spine. X­ rays of the claimant’s lumbar
        spine and wrist were ordered. (Exhibit 2F/3-4) An x-ray of the
        lumbar spine showed 6 lumbar type vertebra, slight lumbar
        levoscoliosis, slight lower lumbar dextro scoliosis, slight deformity
        along the anterior inferior aspect of the L6 vertebra, slight
        retrolisthesis of L6 upon Sl, mild spurring of L6 anteriorily [sic],
        and moderate disc space narrowing at the L6-Sl level. (Exhibit
        2F/29, 3F/16, and l0F/23) An x-ray of his bilateral wrists showed a
        normal left and right hand. (Exhibit 2F/28, 3F/15 and l0F/22) The
        claimant was to continue taking Tramadol and Zanaflex as needed,
        was given a handout on back exercises, and was to consider using
        wrist splints. (Exhibit 7F/51)



                                         6
Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 7 of 23. PageID #: 964




        He returned for an additional appointment with Dr. Westrick that
        month with reports that the prescribed Tramadol and Zanaflex
        were not helping. He reported his pain was moderate and was
        waxing and waning. He further endorsed symptoms of depression
        including sadness and hopelessness. He reported that he felt that
        his pain was contributing to his depression. The claimant was
        observed to have an anxious and depressed mood. (Exhibit 7F/58
        and 63-64) He was diagnosed with chronic midline low back pain
        without sciatica and was referred to Dr. Frank Fumich with
        Orthopaedic Institute of Ohio for further treatment. As to his
        psychiatric symptoms, he was diagnosed with anxiety and
        moderate episode of recurrent major depressive disorder, his
        Prozac was increased from 20 mg to 40 mg daily, and was referred
        to psychiatry for further evaluation and treatment. (Exhibit 7F/61
        and 65)

        Later that month, the claimant presented at Westwood Behavioral
        Health Center and was evaluated by Molly Shepherd, LISW-S, for
        an assessment. The claimant reported that he was getting upset
        with his co-workers who accused him of not pulling his weight at
        work. He reported having built up anxiety, has tension headaches,
        and lack of energy. He indicated that he has not seen his mother
        since 2012, his father has been incarcerated since 2013, he speaks
        with his oldest sister frequently via telephone, and he has a close
        relationship with his girlfriend and his daughter. He further
        indicated that his girlfriend was currently pregnant with an
        anticipated due date in November 2016. He reported his interests
        as carpentry, building and fixing things, and playing guitar. The
        claimant reported that he was getting close to having suicidal
        ideations but was able to blow it off and has never made plans or
        attempted to harm himself. He reported that he first consumed
        alcohol to intoxication when he was 14 and he bought a lot of
        alcohol when he was 21, however, he hardly drinks now. He
        reported that he sometimes drinks beer to let loose and get
        perspective. Upon examination, the claimant was cooperative and
        appeared well groomed. He was observed to have a dreary mood
        and anxious affect. His insight and judgment were normal and his
        thought process and memory were intact. He was estimated to have
        average intelligence. The claimant was diagnosed with generalized
        anxiety disorder, unspecified disruptive, impulse-control, and
        conduct disorder, and alcohol disorder, mild. The claimant was
        recommend [sic] to attend therapy and to consider couples sessions
        later. (Exhibit 4F) Thereafter, the claimant began attending
        counseling sessions with this provider. (Exhibit llF/8-16)

        […]

                                        7
Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 8 of 23. PageID #: 965




        In August 2017, the claimant returned for an appointment with Dr.
        Westrick. The claimant reported that he was treating at Westwood
        for counseling which was going well. He reported that he was
        feeling better with the increased Prozac dosage. He reported that
        he was excited about the birth of his son in October/November.
        Upon examination, the claimant was noted to have a normal mood,
        behavior and affect. He was to continue taking Atarax for his
        anxiety and depression, was to continue taking Mobic for his pain,
        and was to continue counseling at Westwood. (Exhibit 7F/73-75)

        Later that month, during a medicine management appointment
        with Dr. Westrick, the claimant reported that he needed
        medications and a back to work slip. He reported that he had not
        seen Dr. Fumich as he had to pay an outstanding bill and that he
        did not receive enough Tramadol in his most recent refill. He
        reported that he did not want to return to pain management as it
        “was unnecessary.” The claimant was provided a return to work
        slip for August 26, 2017, was given a seven-day prescription for
        Tramadol, and was to return in three months. (Exhibit 7F/83-84)

        In September 2017, during a counseling session at Westwood
        Behavioral Health Center, the claimant reported that he had
        returned to work at Walmart two to three nights per week and felt
        pleased to have a paycheck coming in again. He further reported
        that he and his girlfriend were getting along better now since he
        started working and that he felt better about himself. He reported
        that since he was feeling much better he was considering
        discontinuation of counseling services. (Exhibit llF/7)

        In November 2017, treatment notes from Westwood Behavioral
        Health Center indicate that the claimant wished to discontinue
        services as things were going well and he his anger was not an
        issue. (Exhibit 11F/5) At the date of discontinuation of services, it
        was noted that he had a stable affect, his mood was euthymic, he
        denied suicidal thoughts, his memory and thought process were
        intact, and his insight and judgment were good. (Id.)

        In January 2018, the claimant presented to Delphos Medical
        Associates for an appointment with Dr. Westrick. He reported
        that he was continuing to have pain in his lower back and had not
        yet been evaluated by Dr. Fumich due to an outstanding medical
        bill. He reported that he had stopped taking Mobic was using
        Salonpas patches. He reported that the pain was primarily in his
        left lower back and was not radiating. Upon examination, he
        exhibited decreased range of motion in the lumbar spine with

                                         8
Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 9 of 23. PageID #: 966




        tenderness, spasm, and left lower back muscle tightness. He was
        further noted to have a normal mood and affect. The claimant was
        prescribed Lidoderm patches and was to follow up in 3 months.
        (Exhibit 14F/12-13)

        In May 2018, treatment notes from Dr. Westrick indicate that the
        claimant had returned to work and his back was sore as a result. He
        reported that he previously treated with pain management and they
        advised him that Tramadol was addictive and was not a good
        option for him, however, he reported that it was the only drug that
        had given him any relief. The claimant was recommended to start
        physical therapy for his back pain but he declined the same
        because he felt as if he did not need it. Dr. Westrick declined to
        prescribe any pain medications long term and provided him with a
        pain management referral. (Exhibit 14F/19-20)

        In June 2018, the claimant presented for an appointment at the
        Orthopaedic Institute of Ohio with Steven Palte, PA-C, regarding
        lumbar pain. The claimant reported having constant lower thoracic
        and lumbar pain that radiates into his bilateral buttocks, lateral
        thighs, and bilateral groin. He reported that his symptoms started
        two months prior. He reported that standing, walking, leaning
        forward, bending forward, rising from sitting, changing positions,
        and driving aggravate his pain. While sitting, lying on his side,
        lying on his back and lying on his stomach help to relieve the pain.
        He reported that use of muscle relaxers, narcotic pain medication,
        heat, ice and back exercises have provided only mild relief. The
        claimant rated his pain an 8 on a scale of 10. Upon examination,
        the claimant was well groomed, alert and oriented, and had a
        normal mood. He was observed to walk with an antalgic gait
        without an assistive device and had full range of motion in his
        lumbar spine. He demonstrated tenderness in the lower thoracic
        and lumbar spine. Otherwise, he had 5/5 strength in the bilateral
        lower extremities, negative clonus, and negative straight leg raise.
        X-rays of his lumbar spine showed L5-Sl degenerative disc disease
        and some endplate irregularity to L5. The claimant was diagnosed
        with intervertebral disc degeneration, lumbar spine, and spinal
        stenosis, lumbar spine. He was to have an MRI of his lumbar spine
        and was to return for a follow up after the MRI was completed.
        (Exhibit 9F/7-8)

        In July 2018, an MRI of the claimant’s lumbar spine showed
        degenerative disc disease L5-Sl with broad posterior disc bulge,
        mild neural foraminal narrowing, and no spinal canal stenosis.
        (Exhibit 9F/24 and 12F/13-16)



                                         9
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 10 of 23. PageID #: 967




               In August 2018, the claimant presented to an appointment with Dr.
               Westrick for a follow up appointment regarding his lumbar pain.
               The claimant indicated that he felt the Tramadol was helping with
               the pain and he did not need to treat with pain management. Upon
               examination, the claimant exhibited tenderness and bony
               tenderness in the lumbar spine with normal range of motion and no
               spasms. The claimant was to follow up with Dr. St. Clair regarding
               his MRI results and was to continue taking Tramadol and Zanaflex
               as needed. (Exhibit 14F/5-6)

               Later that month, the claimant presented for a follow up
               appointment with Selvon St. Clair, MD, to discuss his MRI results.
               After reviewing the MRI results and examining the claimant, Dr.
               St. Clair scheduled the claimant to have an epidural steroid
               injection at L5-Sl and was to return to the office on an as needed
               basis. (Exhibit 13F)

               On August 6, 2018, the claimant underwent elective lumbar
               epidural injections while under the care of Dr. Rodney Faulkiner.
               (Exhibit l5F/3)

(ECF No. 10, PageID #: 76-81).

       Additionally, Claimant underwent a consultative examination. The ALJ summarized the

consultation as follows:

               In July 2017, the claimant was evaluated by the psychiatric
               consultative examiner, Bryan Krabbe, Psy.D. During the
               examination, he described functional problems associated with his
               AVN including difficulty walking, standing, sitting, bending, and
               lifting objects. He reported his longest period of employment was
               his current job with Walmart for four years. He reported no
               difficulties staying focused and performing tasks in a timely
               manner. He did note problems managing stress at work and
               described instances where he would have to "go away and cry."
               The claimant indicated that he is withdrawn, sad, depressed, and
               having financial stressors. He further described having a poor
               quality mood, inability to feel pleasure, feelings of worthlessness,
               loss of energy, insomnia, decreased motivation, concentration
               problems, social withdrawal, and crying spells. He denied having
               current homicidal or suicidal ideations but described a history of
               suicidal ideation. As to his daily living activities, he reported that
               he rests, he helps care for his daughter, he watches television, he
               listens to music, and he cleans. Additionally, he is able to drive,
               perform daily hygiene, household chores, shop for groceries and

                                                10
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 11 of 23. PageID #: 968




              prepare basic meals albeit slowed by physical limitations. He
              reported having difficulty remembering appointments and to take
              his medication. Upon examination, the claimant appeared to have
              adequate energy and moved at an appropriate rate of speed. He was
              observed to have adequate grooming and hygiene. He displayed no
              loose associations, flight of ideas, or delusions during the exam.
              His mood was noted as sad and he displayed no autonomic or
              motoric indications of anxiety. During a memory recall task, he
              was able to recall 6 digits forward and 4 digits backward and was
              able to recall 2 out of 3 words after a brief delay. He was able to
              perform serial 7 subtraction for 6 iterations in 30 seconds with no
              errors and was able to performs serial 3 subtraction from 20 in 12
              seconds with no errors. It was noted that scores of 15 seconds or
              less suggested adequate attention and concentration. Additionally,
              he had no difficulty calculating division and fractions. His general
              level of intelligence was estimated to fall within the average range.
              It was noted that he had adequate insight and his judgment
              appeared to be sufficient to make decisions affecting his future.
              The claimant was diagnosed with unspecified depressive disorder.
              (Exhibit 5F)

(ECF No. 10, PageID #: 79-80).

   C. Opinion Evidence 1

           1. State Agency Reviewing Physicians

              The State doctor, Abraham Mikalov, MD, at the initial level,
              opined in the physical residual functional capacity that the
              claimant can occasionally lift/carry 10 pounds and can frequently
              lift/carry less than 10 pounds, can stand/walk 3 hours in an 8 hour
              shift with intermittent breaks every 30 minutes, can sit 6 hours in
              an 8 hour workday, can occasionally operate foot controls with his
              bilateral lower extremities, can occasionally climb ramps/stairs,
              can never climb ladders, ropes, or scaffolds, can occasionally
              balance, stoop, kneel and crouch, can never crawl, and should
              avoid even moderate exposure to hazards. (Exhibit 2A/9-l l) The
              undersigned finds the limitations set forth by Dr. Mikalov to be
              persuasive and, as such, they are accounted for in the residual
              functional capacity assessment because they are consistent with the
              objective findings from the treatment record, and they are



       1
         Claimant does not challenge the ALJ’s assessment of the opinion evidence. The Court,
therefore, quotes from the ALJ’s decision in the interest of judicial efficiency.


                                               11
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 12 of 23. PageID #: 969




              supported with explanation. (Exhibit lF/1, 11-13, 16-17, and 19-
              20, 9F/24, 9E, and l5F/3, and claimant’s hearing testimony)

              The State doctor, Gerald Klyop, MD, at the reconsideration level,
              opined in the physical residual functional capacity that the
              claimant can occasionally lift/carry 10 pounds and can frequently
              lift/carry less than 10 pounds, can stand/walk 2 hours in an 8 hours
              shift with intermittent breaks every 30 minutes, can sit 6 hours in
              an 8 hour workday, can occasionally operate foot controls with
              his bilateral lower extremities, can occasionally              climb
              ramps/stairs, can never climb ladders, ropes, or scaffolds, can
              occasionally balance, stoop, kneel and crouch, can never crawl,
              and should avoid even moderate exposure to hazards. (Exhibit
              4A/9-l l) The undersigned finds the limitations set forth by Dr.
              Klyop to be generally persuasive and, as such, they are accounted
              for in the residual functional capacity assessment because they are
              consistent with the objective findings from the treatment record,
              and they are supported with explanation. However, the
              undersigned finds the opinion of Dr. Mikalov to be more
              persuasive in further limiting the claimant to standing and walking
              3 hours in an 8 hours [sic] shift with intermittent breaks every 30
              minutes. This limitation is also consistent with other opinion
              evidence of record discussed below. (Exhibit lF/1, 11-13, 16-17,
              and 19-20, 9F/24, 9E, and l5F/3, and claimant’s hearing testimony)

(ECF No. 10, PageID #: 82).

          2. Krista Hoersten, CHT, OTR/L, and Kyle Scheidt, PT

              In August 2017, the claimant was evaluated by Krista Hoersten,
              CHT, OTR/L, and Kyle Scheidt, PT, for a functional capacity
              evaluation. They opined that the claimant can perform work at the
              medium exertional level. It was noted that the claimant performed
              well with sustained sitting, standing, walking and core lifting. It
              was further noted that his biggest limitation was transferring to and
              from the floor, needed for kneeling and a modified crouching
              position. It was recommended that the claimant have the ability to
              change positions after sitting for 30 minutes, that he be able to use
              a handrail to climb stairs for safety and stability with no two
              handed carrying of items while negotiating stairs, use of ladder
              only with aide of hand railings, avoid any activities that involve
              crawling, use of knee pads or cushion when crawling, and
              modified positioning of long sitting while crouching as well as
              support to transition to and from the floor. The claimant can rarely
              kneel, crouch and reach at mid level of 44 inches, can occasionally
              perform an elevated reach at 66 inches, and can frequently sit 60

                                               12
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 13 of 23. PageID #: 970




              minutes and stand 20-30 minutes. He can frequently walk, can
              occasionally climb stairs and ladders, can occasionally squat, can
              rarely perform repetitive motion with his bilateral feet, and can
              never crawl. Lastly, it was noted that it is anticipated that the
              claimant will be able to adequately tolerate an 8 hour work day
              provided the work requirements do not exceed the amounts stated
              in the functional abilities report. (Exhibit 6F and 12F/2-12) The
              undersigned finds the opinions of Krista Hoerten, CHT, OTR/L
              and Kyle Scheidt, PT, somewhat persuasive. While the evidence
              and their assessment supports that the claimant may be able to
              perform work at the medium exertional level for a few hours, the
              longitudinal evidence of record supports that the claimant should
              be limited to the sedentary exertional level of work, as set forth in
              the above residual functional capacity, as he would be unable to
              sustain a medium exertional level of work activity for a full eight-
              hour workday. However, the ability to stand after 30 minutes of
              sitting has been accommodated in the residual functional capacity
              assessment (Exhibit lF/1, 11-13, 16-17, and 19-20, 9F/24, 9E, and
              l5F/3, and claimant’s hearing testimony)

(ECF No. 10, PageID #: 82-83).

          3. State Agency Reviewing Psychologists

              The State agency psychiatric consultants opined that the claimant
              can perform simple routine 1-4 step tasks that are not fast paced or
              have unusual production demands. They further stated the claimant
              is limited to occasional and superficial interpersonal contact with
              public, and would do best with infrequent changes in routine.
              (Exhibit 2A/l l-13 and 4A/l l-13) The undersigned finds the
              limitations set forth by the State psychiatric consultants to be
              persuasive and they are accounted for by the adopted residual
              functional capacity because they are consistent with the nature,
              scope, or findings from the treatment record, and they are
              supported by the evidence of record. (Exhibit 9E, 4F, SF, and
              claimant’s hearing testimony)

(ECF No. 10, PageID #: 83).

          4. Consultative Examination

              Dr. Krabbe, the psychiatric consultative examiner, opined that the
              claimant performed adequately on a task to assess difficulty
              understanding, performed adequately on a task to assess short-term
              memory, and did not report any significant problems with learning
              work related tasks. The claimant has no difficulty maintaining

                                               13
      Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 14 of 23. PageID #: 971




               attention and focus and did not describe a history of problems with
               attention in concentration in school or within work environments.
               The claimant functions within adequate limits of intellectual
               functioning to understand and respond to supervisor feedback and
               adequately relate to co-workers. Lastly, the claimant displayed
               appropriate responses and affect during the examination when
               discussing past and current pressures, however, he described
               symptoms of depression that may compromise his ability to
               respond to work pressures leading to increased emotional
               instability and withdrawal. (Exhibit 5F) The limitations suggested
               Dr. Krabbe are persuasive and are accounted for by the adopted
               residual functional capacity because they are consistent with the
               nature, scope, or findings from the treatment record, and they are
               supported by the evidence of record. (Exhibit 9E, 4F, and
               claimant’s hearing testimony)

(ECF No. 10, PageID #: 83).

           5. Claimant’s Sister – Naya Girod

               The claimant’s sister, Naya Nicole Girod, completed a third party
               function report. (Exhibit l0E). The undersigned notes that the
               claimant's sister is not a medical professional. As a lay witness,
               she is not qualified to make a diagnosis or argue the severity of the
               claimant's symptoms in relationship to his ability to work. The
               undersigned finds the opinion of Naya Girod, a layperson, less
               persuasive in comparison to the opinions of medical professionals
               as relied on herein.

(ECF No. 10, PageID #: 83).

IV.     The ALJ’s Decision

        The ALJ made the following findings relevant to this appeal:

               3. The claimant has the following severe impairments: history of
               leukemia; avascular necrosis of the bilateral hips, status post
               bilateral hip replacement surgeries; status post right knee
               replacement; lumbar degenerative disc disease; unspecified
               depressive disorder; and generalized anxiety disorder (20 CFR
               404.1520(c) and 416.920(c)).

               5.     After careful consideration of the entire record, the
               undersigned finds that the claimant has the residual functional
               capacity to perform sedentary work as defined in 20 CFR
               404.1567(a) and 416.967(a) except: stand/walk a total of 3 hours

                                                14
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 15 of 23. PageID #: 972




              in an 8-hour workday for no more than 30 minutes at a time;
              occasional operation of foot controls; occasional climbing
              ramps/stairs; no climbing ladders, ropes, or scaffolds; occasional
              balancing, stooping, kneeling, and crouching; no crawling; only
              occasional exposure to hazards such as dangerous machinery and
              unprotected heights; capable of understanding, remembering, and
              carrying out simple tasks that are not fast paced meaning the pace
              of productivity is not dictated by an external source over which
              the individual has no control; occasional interaction with the
              public; and limited to a work routine that is repetitive from day to
              day with few and expected changes.

              6. The claimant is unable to perform any past relevant work (20
              CFR 404.1565 and 416.965).

               10. Considering the claimant’s age, education, work experience,
              and residual functional capacity, there are jobs that exist in
              significant numbers in the national economy that the claimant can
              perform (20 CFR 404.1569, 404.1569a, 416.969, and 416.969a).

               11. The claimant has not been under a disability, as defined in
              the Social Security Act, from December 7, 2015, through the date
              of this decision (20 CFR 404.1520(g) and 416.920(g)).

V. Law & Analysis

   A. Standard of Review

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)

(quoting Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

       “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.



                                               15
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 16 of 23. PageID #: 973




Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535,

538 (6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial

evidence, it must be affirmed, “even if a reviewing court would decide the matter differently.”

Id. (citing 42 U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

   B. Standard for Disability

       The Social Security regulations outline a five-step process that the ALJ must use in

determining whether a claimant is entitled to supplemental-security income or disability-

insurance benefits: (1) whether the claimant is engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment or combination of impairments; (3) if so, whether

that impairment, or combination of impairments, meets or equals any of the listings in 20 C.F.R.

§ 404, Subpart P, Appendix 1; (4) if not, whether the claimant can perform her past relevant

work in light of her residual functional capacity (“RFC”); and (5) if not, whether, based on the

claimant’s age, education, and work experience, she can perform other work found in the

national economy. 20 C.F.R. § 404.1520(a)(4)(i)–(v); Combs v. Comm’r of Soc. Sec., 459 F.3d

640, 642–43 (6th Cir. 2006). The claimant bears the ultimate burden of producing sufficient

evidence to prove that she is disabled and, thus, entitled to benefits. 20 C.F.R. § 404.1512(a).

Specifically, the claimant has the burden of proof in steps one through four. Walters v. Comm’r

of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). The burden shifts to the Commissioner at step

five to establish whether the claimant has the residual functional capacity to perform available

work in the national economy. Id.

   C. Discussion




                                                16
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 17 of 23. PageID #: 974




       Claimant raises one issue on appeal: that the ALJ erred by not fully considering the

testimony of the vocational expert when finding that Claimant had the ability to perform

sedentary exertional work. 2 (ECF No. 12 at 3).

       1. Substantial evidence supports the ALJ’s finding at step five.

       Prior to determining that Claimant could not perform his past relevant work at step four,

the ALJ determined Claimant’s RFC. The RFC determination sets out an individual’s work-

related abilities despite his or her limitations. See 20 C.F.R. § 416.945(a). Here, the ALJ

determined Claimant’s RFC as follows:

               to perform sedentary work as defined in 20 CFR 404.1567(a) and
               416.967(a) except: stand/walk a total of 3 hours in an 8-hour
               workday for no more than 30 minutes at a time; occasional
               operation of foot controls; occasional climbing ramps/stairs; no
               climbing ladders, ropes, or scaffolds; occasional balancing,
               stooping, kneeling, and crouching; no crawling; only occasional
               exposure to hazards such as dangerous machinery and unprotected
               heights; capable of understanding, remembering, and carrying out
               simple tasks that are not fast paced meaning the pace of
               productivity is not dictated by an external source over which the
               individual has no control; occasional interaction with the public;
               and limited to a work routine that is repetitive from day to day
               with few and expected changes.

(ECF No. 10, PageID #: 74-75). When supported by substantial evidence and reasonably drawn

from the record, the Commissioner’s factual findings are conclusive – even if this court might

reach a different conclusion or if the evidence could have supported a different conclusion. 42

U.S.C. §§ 405(g), 1383(c)(3); see also Rogers, 486 F.3d at 241 (“[I]t is not necessary that this

court agree with the Commissioner’s finding, as long as it is substantially supported in the

record.”); Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 783 (6th Cir. 2017) (“It is not our role to


       2
         The Court notes that Claimant’s issue begins with a false premise. The ALJ did not find
that Claimant had the functional capacity to perform sedentary work. Instead, the ALJ found that
Claimant had the functional capacity to perform sedentary work with additional limitations.


                                                  17
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 18 of 23. PageID #: 975




try the case de novo.” (quotation omitted)). This is so because the Commissioner enjoys a “zone

of choice” within which to decide cases without being second-guessed by a court. Mullen, 800

F.2d at 545.

       Although Claimant frames his issue as a challenge to the Court’s analysis of the

vocational expert’s testimony, his argument appears to challenge the RFC determination at step

five. Claimant asserts that the RFC did not reflect additional hypotheticals posed by the ALJ to

the vocational expert including the individual being off task for more than 10% of a workday and

needing to be absent from the workplace more than one day per month. (ECF No. 12 at 4).

Claimant does not assert an error in the ALJ’s RFC determination at the proper point in the

sequential analysis. The Commissioner does not have the burden to determine the RFC at step

five. Rather, at step five the Commissioner has the burden of proof to show “that there is work

available in the economy that the claimant can perform.” Her v. Comm’r of Soc. Sec., 203 F.3d

388, 391 (6th Cir. 1999). “The step five analysis is meant to determine, given the severity of the

impairments already proven, whether there are jobs in the economy which a claimant can

perform.” Id. (emphasis added). If a Claimant has not established limitations to be included in an

RFC by step four, the burden does not shift to the Commissioner to prove an RFC – or its

limitations – at step five. Id. at 392. Thus, Claimant’s attempt to shift the burden of proving the

RFC onto the Commissioner at step five is improper.

       Moreover, the Commissioner properly met his burden to determine that there is work

available in the economy that the Claimant can perform at step five. To meet this burden, the

Commissioner must make a finding “supported by substantial evidence that [the Claimant] has

the vocational qualifications to perform specific jobs.” Varley v. Sec’y of Health and Human

Servs., 820 F.2d 777, 779 (6th Cir. 1987) (internal quotation marks and citation omitted). “This



                                                18
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 19 of 23. PageID #: 976




substantial evidence may be in the form of vocational expert testimony in response to a

hypothetical question, but only if the question accurately portrays [the claimant’s] individual

physical and mental impairments.” Baker v. Barnhart, 182 F. App’x 497, 500 (6th Cir. 2006)

(citations and internal quotation marks omitted). The Commissioner met this burden through the

testimony of the vocational expert, who testified that work exists in the national economy that

accommodates Claimant’s RFC and vocational factors. Therefore, the ALJ found that Claimant

is not disabled.

       During the hearing, the ALJ posed the following hypothetical:

               For my first hypothetical, please assume an individual of the
               claimant's age, education, and vocational background with the
               ability to perform a full range of work at the sedentary exertional
               level except the individual can stand and walk a total of 3 hours in
               an 8- hour workday, but for no more than 30 minutes at a time.
               Occasional operation of foot controls; occasional climbing of
               ramps and stairs; no climbing ladders, ropes, or scaffolds;
               occasional balancing, stooping, kneeling, and crouching; no
               crawling; only occasional exposure to hazards such as dangerous
               machinery or unprotected heights.

               The individual is capable of understanding, remembering, and
               carrying out simple tasks that are not fast paced, meaning the pace
               of productivity is not dictated by an external source over which the
               individual has no control; only occasional interaction with the
               public. And the individual is limited to a work routine that is
               repetitive from day to day with few and expected changes.

(ECF No. 10, PageID #: 125-126). The vocational expert testified that such a person would not

be able to perform Claimant’s past relevant work as none of it was classified as sedentary, but

that there are significant jobs in the national economy that such a person could perform. (ECF

No. 10, PageID #: 126). The vocational expert then testified that more than a ten percent off task

rate would rule out all jobs. (ECF No. 10, PageID #: 127). Additionally, the vocational expert

testified that more than one absence a month would be work preclusive for the hypothetical



                                               19
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 20 of 23. PageID #: 977




person. (ECF No. 10, PageID #: 127).

       Claimant raises several arguments as evidence that the ALJ failed to properly consider

additional limitations of off-task percentage and absenteeism in the RFC: i.e., his activities of

daily living, absences from his previous employment, assertions of “immense pain”, the need to

elevate his feet, and the need to adjust positions. (ECF No. 12 at 5-7). However, the RFC is

supported by substantial evidence.

       The ALJ’s limitation that Claimant could stand/walk for a total of three hours in an

eight-hour workday with breaks every 30 minutes is supported by the opinion of Dr. Mikalov,

whose opinion the ALJ found persuasive as it was “consistent with other opinion evidence of

record discussed below. (Exhibit lF/1, 11-13, 16-17, and 19-20, 9F/24, 9E, and 15F/3, and

claimant’s hearing testimony)”. The ALJ adopted the remainder of the physical limitations from

the opinions of Drs. Mikalov and Klyop, whose opinions were identical but for the stand/walk

limitation. 3 Claimant does not challenge the ALJ’s analysis of the expert opinions. Thus,

substantial evidence supports the RFC.

       Additionally, no expert opined that Claimant would be off task more than 10% of the

time or absent more than one day a month due to his impairments. Instead, Claimant relies on his

own testimony and subjective complaints. After detailing the medical evidence, the ALJ stated

that although “claimant’s medically determinable impairments could reasonably be expected to

cause some of the alleged symptoms[,] … the claimant’s statements concerning the intensity,



       3
         Although on reconsideration Dr. Klyop opined that Claimant could stand/walk for only
two hours of an eight-hour workday, the ALJ explained that Dr. Mikalov’s opinion was more
consistent with the medical records and Claimant’s own testimony. Krista Hoersten, CHT,
OTR/L, and Kyle Scheidt, PT opined that Claimant was less limited and able to perform medium
exertional level work for a full eight-hour workday. The ALJ disagreed and found that more
limitations were necessary than opined both these two experts.


                                               20
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 21 of 23. PageID #: 978




persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in this decision.” (ECF No.

10, PageID #: 81). For example, in August 2018, Claimant indicated that Tramadol was helping

with his pain and that he did not need to treat with pain management. (ECF No. 10, PageID #:

81). In May 2018, Claimant was recommended to start physical therapy, yet he declined because

he felt he did not need it. (ECF No. 10, PageID #: 81). Further, Claimant’s argument that based

on his past attendance record he will be absent from any work due to his pain is speculative.

First, his previous employment was not sedentary work. (ECF No. 10, PageID #: 125). Although

he may have missed work due to pain in his maintenance job – classified as medium per the

DOT but light as performed by Claimant (ECF No. 10, PageID #: 125), the RFC took his

impairments into consideration and limited him to sedentary jobs with additional limitations.

Second, Claimant stated on various occasions that sitting alleviated his pain. (ECF No. 10, Page

ID #: 77, 81). Sedentary jobs compatible with the RFC finding would involve sitting for most of

the workday. E.g., 20 C.F.R. § 404.1567(a); SSR 96-9p, 1996 WL 374185, at *3 (July 2, 1996)

(sedentary work generally involves sitting for six hours of an eight-hour workday).

       Finally, Claimant suggests that the opinion of the consultative psychological examiner,

Dr. Krabbe, supports his argument that his depression may compromise his ability to stay on task

90% of the workday. However, Dr. Krabbe did not make such an observation. Instead, Dr.

Krabbe stated based on Claimant’s subjective complaints that Claimant’s depression may

compromise his ability to respond to work pressures, lead to increased emotional instability and

withdrawal, and that Claimant has had crying spells. (ECF No. 10, PageID #: 530, 533). The ALJ

considered Dr. Krabbe’s concerns and included mental limitations in the RFC by restricting

Claimant to “simple tasks that are not fast paced meaning the pace of productivity is not dictated



                                               21
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 22 of 23. PageID #: 979




by an external source over which the individual has no control” and “a work routine that is

repetitive from day to day with few and expected changes.” (ECF No. 10, PageID #: 75).

Moreover, November 2017 treatment notes from Westwood Behavioral Health Center indicate

that the Claimant discontinued therapy services as things were going well. (ECF No. 10, PageID

#: 773).

       Accordingly, substantial evidence supports the RFC. The ALJ expressly explained that

RFC is supported by Claimant’s medical history, his medication use, the effectiveness of his

treatment, and his activities of daily living when determining his RFC. (ECF No. 10, PageID

#:83). Claimant even acknowledges that the ALJ “disclosed in great detail” his diagnoses and

impairments, which caused him immense pain. (ECF No. 12 at 5). The ALJ considered the

entirety of the medical record, the opinion evidence, and the statements of the claimant at the

hearing in reaching her RFC decision. (ECF No. 10, PageID #:83). Finally, the ALJ noted that

“no greater or additional limitations are justified.” (ECF No. 10, PageID #:84).

       After weighing all the evidence, the ALJ determined that Claimant’s limitations would

not cause him to be off task more than 10% of the time nor absent from sedentary work with

additional limitations more than one day per month. Since substantial evidence supports the

RFC, the decision must stand even if the evidence could support an opposite conclusion. Warner

v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004); Her, 203 F.3d at 389-390. Claimant’s

argument essentially asks this Court to reweigh the evidence, which it will not do. Brainard v.

Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989) (“[t]he scope of our review

is limited to an examination of the record only. We do not review the evidence de novo, make

credibility determinations nor weigh the evidence.”).

       The hypothetical posed by the ALJ to the vocational expert properly included Claimant’s



                                                22
    Case: 3:20-cv-01147-CEH Doc #: 17 Filed: 09/16/21 23 of 23. PageID #: 980




limitations that the ALJ found were supported by the record. Although the ALJ raised with the

vocational expert additional limitations pertaining to off-task percentages and absences, the ALJ

concluded that these limitations did not apply to Claimant, which was supported by substantial

evidence and within his “zone of choice”. Lipanye v. Comm’r of Soc. Sec., 802 F. App’x 165,

170 (6th Cir. 2020); Casey v. Sec’y of H.H.S., 987 F.2d 1230, 1235 (6th Cir. 1993); Salyer v.

Comm’r of Soc. Sec., 574 F. App’x 595, 596 (6th Cir. 2014). The vocational expert testified that

there were approximately 160,000 jobs nationwide available to someone with Claimant’s

vocational profile, including the restrictions the ALJ found supported by the record as a whole.

(ECF No. 10, PageID #: 126).

         Accordingly, the hypothetical question accurately portrayed Claimant’s individual

physical and mental impairments; thus, substantial evidence supports the ALJ’s finding that

work is available in the economy that the Claimant can perform. Baker, 182 F. App’x at 500.

   VI.      Conclusion

         Because the ALJ followed proper procedures and his findings are supported by

substantial evidence, the Court AFFIRMS the Commissioner’s final decision denying Girod

Supplemental Security Income and Disability Insurance Benefits

IT IS SO ORDERED.

DATED: September 16, 2021

                                                ___s/Carmen E. Henderson______________
                                                Carmen E. Henderson
                                                United States Magistrate Judge




                                               23
